Case 1:20-cv-02759-JPH-TAB Document 6 Filed 12/04/20 Page 1 of 4 PageID #: 25




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

TY JESSE MYNATT,                              )
                                              )
                          Plaintiff,          )
                                              )
                     v.                       )   No. 1:20-cv-02759-JPH-TAB
                                              )
MICHELLE LEE WALL,                            )
                                              )
                          Defendant.          )

                               ORDER OF DISMISSAL

      Plaintiff Ty Jesse Mynatt has filed a complaint against attorney Michelle

Lee Wall, asserting constitutional claims. See dkt. 1. After screening this

complaint, the Court determined that it failed to state a claim and ordered Mr.

Mynatt to show cause why it should not be dismissed. Dkt. 4 at 4–5. Mr.

Mynatt filed a "Motion to Amend/Add to Complaint," dkt. [5], which the Court

construes as a response to its show-cause order. Because Mr. Mynatt's filing

still does not show that his complaint states a claim, the Court DENIES the

motion to amend and DISMISSES his complaint.

                                         II.
                                       Analysis

      Mr. Mynatt brought a 42 U.S.C. § 1983 claim against his former

attorney, Michelle Lee Wall, alleging that she "violated multiple of [his]

constitutional rights of 'Due Process' by showing 'bias, prejudice, and

retaliation.'" Dkt. 1 at 2. However, the Court's screening order concluded that

Mr. Mynatt's complaint had not alleged that Ms. Wall acted under color of state

law as required. Dkt. 4 at 4 (citing Abatangelo v. Wells Fargo Bank, N.A., 719
                                          1
Case 1:20-cv-02759-JPH-TAB Document 6 Filed 12/04/20 Page 2 of 4 PageID #: 26




F. App'x 520, 524 (7th Cir. 2017) ("State action is an element of any claim

under § 1983.")).

      In his response, Mr. Mynatt claims that his complaint alleged an "act of

conspiracy and collusion to deprive" him "of his constitutional rights under the

. . . color of law." Dkt. 5 at 1. To support this conclusion, he alleges that Ms.

Wall "threatened [him] into signing a Plea-Bargain" by stating that she had

"worked for the Judge for [the] past 20 years and [he] better sign this plea

bargain." Id.

      "To establish § 1983 liability through a conspiracy" against a private

actor, "a plaintiff must establish that: (1) a state official and private individual[]

reached an understanding to deprive the plaintiff of his constitutional rights;

and (2) those individuals were willful participants in joint activity with the State

or its agents." Logan v. Wilkins, 644 F.3d 577, 583 (7th Cir. 2011). But Mr.

Mynatt has not alleged an "understanding" between Ms. Wall and any state

actor, let alone "willful" participation in a "joint activity." See id. Ms. Wall's

alleged statement about her employment history cannot support a finding that

Ms. Wall acted within a state conspiracy. Even if Ms. Wall's alleged past

employment affected her decision to urge Mr. Mynatt to sign the plea

agreement, that is not enough to allege a conspiracy under § 1983. See

Tarkowski v. Robert Bartlett Realty Co., 644 F.2d 1204, 1208 (7th Cir. 1980)

("Mere conjecture that there has been a conspiracy is not enough to state a

claim."); Murray v. Carlson, No. 4:11-CV-42-SEB-TAB, 2013 WL 5874740, at *4

(S.D. Ind. Oct. 30, 2013) ("[A]n allegation merely using the term 'conspiracy,'


                                          2
Case 1:20-cv-02759-JPH-TAB Document 6 Filed 12/04/20 Page 3 of 4 PageID #: 27




cannot, absent reference to material facts, survive a motion to dismiss.").

Without plausibly alleging state action on his § 1983 claims, Mr. Mynatt's

complaint must still be DISMISSED for failure to state a claim.

                                     III.
                                  Conclusion

      For the reasons discussed above, the Court DENIES Mr. Mynatt's

motion, dkt [5], and DISMISSES his complaint. Final judgment shall issue in a

separate entry.

SO ORDERED.
Date: 12/4/2020




                                        3
Case 1:20-cv-02759-JPH-TAB Document 6 Filed 12/04/20 Page 4 of 4 PageID #: 28




Distribution:

TY JESSE MYNATT
714543
MARION COUNTY JAIL II
MARION COUNTY JAIL II
Inmate Mail/Parcels
730 East Washington Street
Indianapolis, IN 46202




                                     4
